 

Case 1:19-cv-00037-PB Document 1-3 Filed 01/10/19 Page 1 of 2

(l{??ce oj`£r;foreemen! and Remom} operations f

L’.& Dep¢rtue¢t d Homlnnd S¢eon'ty
500 12th Street, SW
W\s§ingtom D,C. 20536

-»;- o.s. timntgranon
_;_*» _ and Customs
\/i’ Enfot'cement

    
 

THAM, Etty A 096 283 204
cfo immigration and Customs Enforcement
Boston Field Oi’fice

Decisiou to Continue Detention

'l"his letter is to inform you that the U.S. Immigration and Customs lint`orcement (lCE) has
reviewed your custody status and determined that you will not be released from custody at this
time. This decision was based on a review of your file record and!or personal interview and
consideration of any information you submitted to ICE reviewing officials.

You are a native and a citizen of Indonesia who last entered the United States at Los Angeles,
CA as a nonimmigrant visitor. You were issued a Notice to Appear (NTA) charging you under
Section 237(a)(l)(B), You were ordered removed by an lmmigration ()fiicial, You appealed the
removal decision with the Board ot`Appeals and it was dismissed You filed a Petition for Writ
of Habeas with the U.S. District Court. The U.S. District Court dismissed the Petition. You filed
a Motion to Reopen (MTR) with the Board of Appeals. 'I`he MTR is currently pending. You filed
an 1-246 Stay of Removal and it was approved until 'February 9, 2019.

You will remain in ICE custody pending the outcome of your pending litigation

’l`his decision, however, does not preclude you from bringing forth evidence in the future to
demonstrate a good reason why your removal is unlikely You are advised that pursuant to
Seetion 241(3)(1)(€) of the Immigration and Nationality Act (ENA) you must demonstrate that
you are making reasonable efforts to comply with the order of removal, and that you are
cooperating with l'CE efforts to remove you by taking whatever actions ICE requests to affect
your removal.

You are also advised that any willful failure or refusal on your part to make timely application in
good faith for travel or other documents necessary for your departure or any conspiracy or
actions to prevent your removal or obstruct the issuance of a travel document, may subject you to
criminal prosecution under 8 USC § 1253(a).

 

*'~\ . t 'W"‘.
N!‘§gl£ Q_ ergm ‘-J-~‘Q/ `*‘z-'““/“'<“‘“"”‘¢Z§; \z‘“~t ‘i »-i ft
HQ too omit enter -`> one

www.ice.gov

 

 

Case 1:19-cv-00037-PB Document 1-3 Filed 01/10/19 Page 2 of 2

Docision to Continue Detention
'I`HAM, fifty A096 283 204
Pagc 2
PR()OF ()F SERVICE

(1) Personal Service (Officer to complete both (a) and (b) below.)

~:a) 1_@3:€@“~| \wl , be wm\ ,

 

 

 

 

 

Name oi’ i'¢[:`. dfflccer Title
certify mm x served "T \AM area with a copy of
Name of detainee
this document at <ST(LM*:&»» on §§U! \7 , at `BEE § .
Institution Dat Time
(b) l certify that l served the custodian
Namc of Of`f`acial
. al . on
Title institution

with a copy of this documentl
Date

OR

(2) Service by certified mail, return receipt (Attoch copy of receipt)

 

 

 

 

1 . , certify
Name of ICE ()fficer Tir§c
that I served and the custodian
Name of detainee Name of Ofi`xcial
with a copy of this document by certified mail at on
lnsti!ution Date

Detaincc Signaturc; §Q`g§£yg 51 J'P 544 Daxe: §Q`§_{ `\6

CMV,AU amy ~97 v.~ow\§,»w/' L~/¢-M~§ v4,*'1'1%"~»"*"‘1'.
Spe'"‘l$ C:~oo;j> g~&L)J,/ fb¢lte”`
c,»~€¢»&,&.,{ w cm<)

( ) ce: Attorney of Record or Designaied Representative 11 }u}l {
( ) cc; A-Fi\c

 

